Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment Entry
1.	Applicant's amendment and/or response filed August 23, 2022 is acknowledged and has been entered.  Claim 1, 6, and 15 have been amended.  Claim 24 has been cancelled. Currently, claims 1, 2, 4-8, 12, 13, 15, 17, 19-22, and 25 are pending.  
	Applicant’s request for rejoinder of withdrawn claims 1, 2, 4, 5, 15, 17, 19, and 20 pursuant to allowance of the application is further acknowledged. Upon further consideration, 1, 2, 4, 5, 15, 17, 19, and 20 are being rejoined with claims 6-8, 13, 21, 22, and 25 for prosecution on the merits and allowance. Accordingly, claims 1, 2, 4-8, 12, 13, 15, 17, 19-22, and 25 are pending and are under examination.

Withdrawn Rejections / Objections
2.	Any objection or rejection not reiterated herein, has been withdrawn.
3.	The rejections of claim 24 are now moot in light of Applicant's cancellation of the claim.
4.	In light of Applicant’s submission of Terminal Disclaimer, the rejection of claims 1, 2, 4-8, 12, 13, 15, 17, 19-22, and 25 on the ground of nonstatutory double patenting as being unpatentable over 1-7 of U.S. Patent No. 9,678,073, is hereby, withdrawn.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1, 2, 4-8, 12, 13, 15, 17, 19-22, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, step b), part (iv) is vague and indefinite in reciting, “a binding agent that binds a marker of said leukocytes” because it is unclear how a binding agent that binds a marker can label a leukocyte marker absent the presence of a detectable label.
Claim 1, step b), part iv) is further confusing in reciting, “iv) a binding agent… wherein said binding agent is added after step a)” as a fourth component of the second combination because it is unclear how the binding agent is part of the second combination if it is immediately added as an individual component after the forming of a first combination in step a). 
Claim 1, step b), part iv) line 3 lacks antecedent basis in reciting “said solution.”
Claim 1 is indefinite in being incomplete for omitting essential structural and functional cooperative relationships of elements and method steps, such omission amounting to a gap between the necessary structural/functional connections.  In this case, claim 1 recites, 
“A method for labeling a marker of leucocytes, comprising…: 
a) forming a first combination including: i) and ii); 
b) forming a second combination including i), ii), iii) and iv);” whereas the claimed invention is limited to forming general composition combinations. Specifically, claim 1 fails to clearly define what procedural and/or compositional requirements including specific concentrations of each of the permeabilizing agent, the neutralizing agent, and the binding agent in b) are encompassed in order to enable 1) permeabilization of the leukocytes, 2) neutralization of the cross-linking activity of the cross-linking agent, respectively, with the cross-linking agent in a) which particularly has a concentration of 0.5% to 2% (v/v); and 3) consequently binding and labeling a marker of leukocytes as set forth in the preamble.
Claim 6 is indefinite in reciting, “the permeabilizing agent is added in amount so as to permeabilize said leucocytes, and so as to lyse said red blood cells” because it fails to clearly define what “amount” of permeabilizing agent is intended, and recites only the goal of using the permeabilizing agent which is to permeabilize and lyse. Hence, use of the term “amount” as recited infers a subjective term lacking a comparative basis for defining its metes and bounds. Perhaps, Applicant intends “the permeabilizing agent is added in an amount sufficient to permeabilize said leucocytes and lyse said red blood cells to effect lysis …” to thus allow labeling a marker of the leucocytes, as set forth in the preamble. 
Claim 15 is indefinite in reciting, “the permeabilizing agent is added in amount so as to permeabilize said leucocytes, and so as to lyse said red blood cells” because it fails to clearly define what “amount” of permeabilizing agent is intended, and recites only the goal of using the permeabilizing agent which is to permeabilize and lyse.  Hence, use of the term “amount” as recited infers a subjective term lacking a comparative basis for defining its metes and bounds. Perhaps, Applicant intends “the permeabilizing agent is added in an amount sufficient to permeabilize said leucocytes and lyse said red blood cells to effect the lysis …” to thus allow labeling a marker of the leucocytes, as set forth in the preamble.
Claim 15 in line 3 of the wherein clause lacks antecedent basis in reciting “said first detergent.”
Claim 15 is further vague and indefinite in line 3 of the wherein clause in reciting, “in an amount adapted to effect lysis” because “adapted” is a subjective term lacking a comparative basis for defining its metes and bounds.  How should the recited amount be “adapted?”  Perhaps, Applicant simply intends “the permeabilizing agent is added in an amount sufficient to permeabilize said leucocytes and lyse said red blood cells to effect the lysis …, while the majority of leukocytes contained in the cellular composition are lysed” to thus allow preparing the leucocytes in the cellular composition for staining, as set forth in the preamble.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In this case, the limitation “wherein the concentration of said cross-linking agent in said first combination is 0.5% to 2% (v/v)” has been recited in claim 1 from which claim 2 directly depends.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
7.	Applicant’s arguments with respect to claims 6-8, 12, 13, 21, 22, and 25 have been considered but are moot in light of the new grounds of rejection necessitated by Applicant’s amendment and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Although Applicant contends that withdrawn claims 1 and 15 were amended so as to substantially incorporate the allowable subject matter and to be consistent with the examined claims, further inspection and review show that claims 1 and 15 have indefiniteness issues as well as claim language restrictions and/or limitations that do not specifically coincide with and/or capture the scope or breadth encompassed by claim 6.  
 
Allowable Subject Matter
8.	Claims 1, 2, 4-8, 12, 13, 15, 17, 19-22, and 25 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

9.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



September 2, 2022